Citation Nr: 0639216	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disorder


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


INTRODUCTION

The appellant served on active duty from November July 1958 
to July 1960 and had unverified periods of active duty for 
training from 1974 to 1997, with military orders showing a 
period of active duty for training from March 4-17, 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO in Honolulu, Hawaii has been responsible for 
processing the veteran's claim. 


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and to the extent possible 
obtained and fully developed all evidence necessary for an 
equitable disposition of the claim.

2.  The appellant's current low back disorder is not shown to 
be related to service, including as the result of any injury 
claimed to have occurred during a period of active duty for 
training. 

3.  Degenerative changes of the low back were first shown on 
X-ray examination many years after service and are not shown 
to be related to service or any event of service origin.


CONCLUSIONS OF LAW

1.  The appellant does not have a low back disorder which was 
incurred in or aggravated by service and degenerative disease 
of the back may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§  1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. (2005).

2.  The appellant does not have a low back disorder which was 
incurred in or aggravated during a period of active duty for 
training. 38 U.S.C.A. §§ 101(2), 101(22)-101(24), 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in December 2001, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for his claimed back 
injury.  The RO notified the veteran of the information VA 
had requested in support of his claim and what information 
they needed from him.  The RO specifically asked for any 
evidence or information that he wanted the RO to obtain and 
he was asked to submit the evidence he had.  The RO asked the 
veteran to complete and return the enclosed authorization 
forms (VA Form 21-4142) so that VA may request records from 
the private physicians who treated the veteran for his 
claimed disorder.  The RO further requested that the veteran 
send the information describing additional evidence or the 
evidence itself to the RO within 30 days of the date of the 
letter.  Moreover, the RO explained to the veteran that VA 
may be able to pay him from the date his claim was received 
if the information or evidence was received within one year 
from the date of the letter and VA decided that he was 
entitled to benefits.  Thus, the RO apprised the veteran of 
the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
which information and evidence that VA will attempt to obtain 
on his behalf, essentially asked the veteran to provide any 
evidence in his possession that pertained to his claim, and 
advised the veteran regarding the effective date for payment 
prior to the May 2003 RO rating decision.  38 C.F.R. § 3.159 
(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  As noted above, the appellant was 
sent VCAA notification in December 2001.  This notice 
predated the initial unfavorable decision.  Although the 4th 
element, degree of disability, was  not addressed at that 
time, the Board is not granting service connection; thus, the 
degree of disability is moot with no prejudicial error.  

The Board further observes that the RO provided the veteran 
with numerous letters concerning their actions to develop his 
claim, a copy of the May 2003 rating decision, the May 2004 
statement of the case, and the September 2006 supplemental 
statement of the case, which included a discussion of the 
facts of the claim, the actions taken to develop his claim, 
the pertinent laws and regulations, notification of the basis 
of the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO attempted to 
obtain the veteran's active duty service medical records and 
medical records for his periods of active duty for training 
and only ceased their actions when it determined that the 
records were unavailable for review.  In April 2006 the 
veteran wrote to the RO that he had no additional evidence.  
The RO notified the veteran of their efforts and in their 
August 2006 letter to the veteran advised him that he could 
submit documents from other sources to substitute for his 
service medical records.  The types of evidence he could 
provide were described.  In the September 2006 the 
supplemental statement of the case the RO also described what 
had been done to develop his case.  In October 2006, the 
veteran responded that he had no further evidence to submit.  

In this case, VA has been unable to obtain the veteran's 
service medical records other than records dated in 1987 
including a report of physical examination conducted in April 
1987 and some personnel records.  The RO has stated that 
efforts to obtain the veteran's service medical records from 
all potential sources were unsuccessful.  In cases such as 
these, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO 
advised the veteran that his records could not be obtained 
and afforded him the opportunity to submit records from other 
sources.  Service department treatment records concerning 
post service treatment from 1998 to 2002 have been received 
and the veteran reported he had no additional evidence to 
submit.  The Board's analysis of the veteran's claim has been 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The duty to assist also includes obtaining a medical 
examination when necessary to decide a claim.  The Board 
observes that the veteran's service department treatment 
records include a February 2002 examination  and an opinion 
concerning the etiology of the veteran's back complaints and 
whether they were related to a claimed injury from service.  
The examination, discussed in more detail below, which found 
that the veteran's current back disability was not related to 
service provides sufficient medical evidence so that the 
scheduling of a VA examination is not necessary to evaluate 
the merits of the veteran's claim.  See 38 C.F.R. § 3.159 
(c)(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

Law, Evidence and Analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The appellant in this case has both active duty and periods 
active duty for training in the reserve.

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1 (2005). The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training. 38 
U.S.C.A. §§ 101(22), 101(23), 101(24) (West 2002). Once a 
claimant has established "veteran" status through the 
performance of "active service," he or she is entitled to 
certain presumptions afforded to veterans.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the appellant is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the veteran is seeking service connection for a 
low back disorder which he claims is the result of an injury 
he sustained during a period of active duty for training in 
1989.  For the reasons set forth below the Board finds that 
the preponderance of the evidence is against his claim.

Initially the Board notes that the evidence does not show and 
the veteran has not claimed any back injury as the result of 
his active service from 1958 to 1960.  

The available service medical records consist of records 
dated in 1987.  The clinical records are negative for any 
complaints or findings referable to any back problems.  On an 
annual examination in April 1987 the veteran did report back 
complaints.  He described low back discomfort with knee 
squats on physical training.  On examination his spine was 
within normal limits and his back complaints were considered 
to not be disabling.  There was no reference to any back 
injury during service.

Treatment records from a military service department reflect 
post service treatment from 1998 to 2002.  Records dated from 
1998 to 1999 are silent for any back complaints.  In a record 
dated in November 2000 the veteran reported having back pain 
as the result of an injury in the 1980's.  There was no 
description of the injury or where it occurred.  He 
complained that the back pain was worse on lifting and 
physical exercise.  There was full range of back motion and 
he was considered to have mechanical low back pain.  On a 
report of a X-ray examination in November 2001 the reported 
history made no mention of any previous back injury while 
noting he had back pain.  The X-ray examination demonstrated 
mild degenerative osteophytosis of all lumbosacral levels.  
There was a suggestion of a fracture at the L-5 which was not 
confirmed on oblique views.  No acute bony abnormalities were 
disclosed.  There was no indication of a relationship to any 
event from the veteran's service.  

Service department treatment records dated in March 2001 
reflect he complained of back pain on lifting and was doing 
his exercises.  The impression was mechanical low back pain.  
In April 2001 he reported that the back pain was not 
persistent.  In October 2001 when seen for a physical he had 
no complaints of pain and the neurological evaluation was 
normal.  

In February 2002 he was noted to have low back pain for the 
previous 12 months and he reported he was filing a claim with 
the VA due to an injury he had 15-20 years earlier on active 
reserve duty.  It was noted he had recovered from the initial 
injury after about a month and had no neurological symptoms 
or fractures with the first injury.  He currently had no 
radiation of symptoms and reported exercising without pain. 
The impression was mechanical low pack pain and the examiner 
did not feel the active duty injury had caused his current 
low back pain.  In a separate statement received in March 
2002 the physician reported seeing the veteran for low back 
pain in February 2002.  He reported he had seen and examined 
the veteran and it was his medical opinion that the injury 
the veteran sustained on active duty 15-20 years earlier was 
not related to his current low back pain.  Both the statement 
and the clinical record were signed by the examiner.  

In July 2002 the veteran reported that his symptoms had 
completely resolved.  In September 2002 his history of low 
back pain was noted.  He reported being hospitalized for a 
burn injury in April 2002 and had a skin graft.  He had since 
noted increased back pain and tightness down his legs.  There 
was no reference to any problems from service and the 
impression was mechanical low back pain.  In October 2002 he 
complained of chronic low back pain.  There was no reference 
to service and the assessment was back pain. 

The Board finds that these service department medical records 
weigh strongly against the veteran's claim.  

The veteran has also submitted numerous personal statements 
in support of his claim.  In his initial claim in September 
2001 he did not indicate the date when his injury occurred.  
In a February 2002 statement he indicated the injury occurred 
approximately 17 years earlier, which would be approximately 
1984, while on duty in the Philippines.  Then in his 
substantive appeal submitted in June 2004 he reported the 
injury occurred in March 1989 while on duty in the 
Philippines.  In support of his claim he submitted copies of 
his orders to active duty for training for the period March 
4-17, 1989.  He indicated that the orders did not reflect 
that he was sent to the Philippines.  However, the orders do 
show that the veteran was part of group A and that group A 
was sent to Saipan.  This evidence showing that he was 
ordered to active duty in March 1989 weighs against his claim 
that he was in the Philippines when he claims to have injured 
his back as the orders actually show he was sent to Saipan.  
The Board recognizes the difficulty of remembering events 
from many years earlier and accords little probative weight 
to the veteran's recollections.  

While the Board recognizes the veteran's frustration in being 
unable to obtain his service medical records from his period 
of active duty for training, the Board also notes that he was 
given the opportunity to submit documents from other sources, 
but has not submitted or identified any other evidence 
showing that he has a chronic low back disorder as the result 
of any injury from service.  Indeed, the weight of the 
evidence is against the claim.  Treatment records reflect 
that the veteran's back complaints have varied and on 
occasion have been reported to have been resolved.  
Degenerative changes of the spine were first noted in 
November 2000, many years after the veteran's active service 
and were considered to be mild.  Most importantly, an 
examiner in February 2002 specifically considered the 
veteran's assertions of a back injury during active duty for 
training and following his examination concluded there was no 
relationship between the veteran's current back complaints 
and any injury from 15-20 years earlier.  Upon consideration 
of the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  

The Board has also considered the veteran's assertions in 
support of his claims.  While the Board does not doubt his 
sincere belief in the merits of his claim, his statements 
alone are not sufficient to demonstrate that his current back 
complaints are related to service or any event of service 
origin.  The veteran is not a medical professional.  Although 
he is competent to testify as to what he experienced he is 
not shown to possess the medical training and expertise 
necessary to render a medical opinion, his statements do not 
constitute medical evidence of a nexus between service and 
claimed disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  As the weight of the evidence is against his 
claims, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  The preponderance is against the veteran's 
claim, and it must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied. 



____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


